On Petition for a Rehearing.
Bicknell, C. C.
Titles to land are acquired by descent or by purchase, and in no other way.
A widow takes by descent when her husband died seized; if he was seized during the coverture, but did not die seized, she takes by purchase. May v. Fletcher, 40 Ind. 575; Bowen v. Preston, 48 Ind. 367. And she is a purchaser for a valuable consideration. Marriage is not only a valuable consideration; it is the highest consideration known to the law. See upon this point, in addition to the authorities cited in the principal opinion, Bishop Married Women, sections 775-6; Sterry v. Arden, 1 Johns. Ch. 261, 271; Smith v. Allen, 5 Allen, 454.
A purchaser for a valuable consideration, without notice of a secret trust, is not bound thereby. R. S. 1881, section 2970. A wife’s inchoate interest in her husband’s lands becomes absolute on a judicial sale thereof, the same as if he had died on the day of sale. R. S. 1881, sec. 2508; Elliott v. Cale, 80 Ind. 285. The petition for a rehearing ought to be overruled.
Per Curiam. — The petition is overruled.